Citation Nr: 1011867	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for leucopenia/leukemia as 
a result of exposure to radiation.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran requested and was afforded a Video Hearing before 
the undersigned Veterans Law Judge in June 2006.  A written 
transcript of this hearing was prepared and incorporated into 
the evidence of record.  

This claim was denied by the Board in a December 2006 
decision.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in December 2008, pursuant to a joint motion, the Court 
remanded the decision denying service connection for 
leucopenia/leukemia due to radiation exposure to the Board 
for readjudication.  The joint motion noted that VA failed in 
its duty to assist the Veteran by not taking all necessary 
steps to corroborate the Veteran's claimed incident of in-
service radiation exposure.  In response to this joint 
motion, the Board remanded the Veteran's claim in July 2009 
so that additional steps could be taken to fulfill VA's duty 
to assist.  However, certain actions requested in the July 
2009 remand were not performed, and as such, an additional 
remand is necessary at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from 
leucopenia (i.e., decreased white blood cells) and/or 
leukemia as a result of radiation exposure during his 
military service.  The Veteran explained at the June 2006 
Board hearing that he was exposed to radiation at the White 
Sands Missile Range while performing his duties as a lance 
missile crewman.  According to the Veteran's September 2005 
appeal to the Board, this exposure took place between August 
20, 1977 and October 20, 1977.  The Veteran's personnel 
records confirm that the Veteran worked as a lance missile 
crewman during his military service.  

The Board remanded the Veteran's claim in July 2009 so that 
additional steps could be taken to verify the Veteran's 
claimed radiation exposure.  Specifically, in addition to 
requesting that the Veteran provide more information 
regarding his claim, the AMC was to contact the US Army White 
Sands Missile Range in an attempt to verify the Veteran's 
claim of radiation exposure between August 1977 and October 
1977.  This action was not performed.  

The October 2009 supplemental statement of the case indicated 
that VA had no further duty to assist the Veteran in 
attempting to verify his radiation exposure because there was 
no medical or scientific evidence relating his leucopenia to 
military radiation exposure.  However, the December 2008 
joint motion for remand specifically noted that VA failed by 
not attempting to acquire Federal documents that may 
substantiate the Veteran's claimed radiation exposure.  As 
such, the Board remanded the Veteran's claim in July 2009 so 
that VA may contact the US Army White Sands Missile Range and 
attempt to verify his claimed radiation exposure.  This 
action was not performed and additional remand is necessary.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should prepare a summary of 
the information provided by the Veteran, 
including his statement received in 
September 2009, regarding his claimed in-
service exposure to radiation between 
August 20, 1977 and October 20, 1977.  The 
AMC should then contact the US Army White 
Sands Missile Range in an attempt to 
verify the Veteran's claim of radiation 
exposure between August 1977 and October 
1977.  Any other steps deemed necessary to 
verify the Veteran's claim, such as 
contacting the National Personnel Records 
Center (NPRC), should also be undertaken.  

2.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


